Citation Nr: 0918859	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
residuals of a hemorrhoidectomy.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
before a decision can be rendered with respect to the 
Veteran's claim for entitlement to service connection for 
residuals of a hemorrhoidectomy.  Specifically, the March 
2006 examination is not adequate because the examiner 
indicated that the Veteran's claims file was not available 
for review.  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous examination where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 
Vet. App. 400 (1997).  For this reason, the Board finds that 
the Veteran should be provided a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current residuals of a 
hemorrhoidectomy.

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current residuals of a hemorrhoidectomy 
had their onset in service or are 
otherwise the result of a disease or 
injury in service, to include a 
hemorrhoidectomy preformed in 1954.  

In addition, the examiner should state 
whether there are residuals of an 
incision called a sprocket that was 
performed to remove a blood clot during 
the hemorrhoidectomy.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, regardless of the 
contents of the service treatment 
records, and that the Veteran's reports 
must be considered.

The rationale for any opinions should 
also be provided.

2. If any benefits sought on appeal are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



